per curiam:
El 15 de junio de 1998, el Procurador General de Puerto Rico presentó una querella ante nos contra el Ledo. Roberto Ortiz Gutiérrez mediante la cual le imputó los cargos siguientes:
Cargo I
El abogado Roberto Ortiz Gutiérrez incurrió en violación del Artículo 2 de la Ley Notarial de Puerto Rico (Ley Número 75 del 2 de julio de 1987), el cual obliga a todo notario a [dar fe] y autenticidad conforme a la ley de los negocios jurídicos que ante él se realizan y por ende las doctrinas establecidas por el Honorable Tribunal Supremo de Puerto Rico en los casos In Re: Vera Vélez[, 136 D.P.R. 284 (1994),] e In Re: Celestino Vargas[, 135 D.P.R. 603 (1994)].
Cargo II
El Ledo. Roberto Ortiz Gutiérrez incurrió en violación de los Artículos 13 y 16 de la Ley Notarial antes citada, los cuales regulan la obligación de todo notario de asegurarse que la es-critura por [é]l autorizada est[é] firmad[a] por los otorgantes y sus iniciales debidamente estampadas en cada uno de los folios del de la escritura matriz u original.
*273Cargo III
El Ledo. Roberto Ortiz Gutiérrez incurrió en violación del Canon 18 de Etica Profesional, el cual obliga a todo abogado a actuar con celo, cuidado y diligencia profesional.
Cargo IV
El Ledo. Roberto Ortiz Gutiérrez incurrió en violación del Canon 35 de Etica Profesional, el cual entre otras cosas dispone que el abogado debe ajustarse a la sinceridad de los hechos al redactar affidavits u otros documentos.
Cargo V
El Ledo. Roberto Ortiz Gutiérrez incurrió en violación del Canon 38 de Etica Profesional el cual obliga a todo abogado a esforzarse al máximo de su capacidad para la exaltación del honor y dignidad de su profesión.
El 16 de junio de 1998, le ordenamos al querellado con-testar la querella aludida dentro de un. término de quince (15) días a partir de la notificación de nuestra orden, rea-lizada personalmente el 17 de junio del mismo año. El 4 de septiembre de 1998, el querellado compareció ante nos me-diante la presentación de una Moción En Solicitud De Per-miso Para Contestar Querella. El 15 de septiembre de 1998, nombramos al Hon. José Rodríguez Rivera, ex Juez Superior, como Comisionado Especial para recibir la prueba correspondiente y rendirnos un informe con sus conclusiones de hecho y sus recomendaciones respecto a la querella.
El 25 de noviembre de 1998 se celebró la conferencia con antelación a la vista. Luego de varios trámites procesales y la presentación de diversos escritos por las partes, el 19 de agosto de 1999 el querellado contestó la querella y negó las imputaciones en su contra. El 22 de septiembre del mismo año, el Procurador General presentó su Informe Parcial De Conferencia Entre Abogados, y el 13 de octubre del mismo año el querellado presentó el suyo.
Luego de celebrada la vista correspondiente, el 15 de noviembre de 1999 el Comisionado Especial presentó su *274informe sobre la presente querella. En lo pertinente, el Co-misionado Especial formuló las determinaciones de hecho siguientes:
3. El querellado Ortiz Gutiérrez, abogado en la práctica por aproximadamente treinta años, según su propia declaración, otorgó una escritura de compr[av]enta (escritura número 29 de 3 de agosto de 1993) sin contar con un estudio registral de título.
4. Subsiguientemente [,] el querellado fue al Registro de la Propiedad con los compradores y un pariente que representaba a las vendedoras, quienes eran tres ancianas, para quienes fue preciso utilizar un testigo instrumental. En el Registro se com-probó que las vendedoras no eran titulares de la totalidad de la propiedad vendida, sino s[ó]lo de la mitad y que para disponer de dicha totalidad eran necesarias otras gestiones a fin de lo-grar la completa titularidad y la inscripción registral.
5. Durante dichas gestiones en el Registro se produjeron diferencias de criterio entre los otorgantes compradores y el que-rellado, lo cual ocasionó un cese por parte de éste de toda ges-tión ulterior, a fin de clarificar la situación sobre la titularidad e inscripción de la propiedad objeto de la escritura de compraventa.
6. Con posterioridad [,] los compradores en la referida escri-tura de compraventa demandaron judicialmente mediante ac-ción de nulidad de escritura y daños y perjuicios [a] la parte vendedora. Mediante sentencia hoy final y firme, el Tribunal de Distrito, Sala de Cayey, resolvió el 19 de octubre de 1993 en el caso civil número CD-93-449, que la escritura en cuestión no era inscribible porque las vendedoras vendieron una propiedad afirmando que eran dueñas en pleno dominio, cuando s [ó]lo lo eran de la mitad de la propiedad; que el negocio era por $27,000.00 y se reflejó la cantidad de $20,000.00 en la escritura y se consignó que los compradores eran casados, siendo solteros. En la sentencia se ordenó la restitución de los $27,000.00, más el pago de $20,000.00 por daños y perjuicios y $500.00 para costas, gastos y honorarios de abogado.
7. Conforme surge del expediente del referido caso civil y es-pecialmente del testimonio del Lie. José Colón, testigo de refu-tación del Procurador General, quien nos merece crédito, el querellado se desentendió a lo largo del proceso de litigación que provocó el otorgamiento de la escritura número veinti-nueve, de toda gestión que pudo efectuar o colaborar efectiva-mente a los fines de que se corrigieran los defectos de dicha escritura que ocasionaron e impidieron la correspondiente ins-*275cripción registral del derecho de los compradores otorgantes en dicho documento notarial.
8. La aludida escritura número veintinueve cuenta con dos versiones distintas, específicamente en cuanto a la forma en que las vendedoras adquirieron la propiedad vendida. Con-forme a la copia de la escritura que los compradores utilizaron y presentaron en el Tribunal [de Distrito] para accionar contra las vendedoras!,] la cl[áu]sula reza así:
“TITULOS, INSCRIPCION Y CARGAS
—SEGUNDO: Adquirieron los comparecientes de la primera parte la antes descrita propiedad, según los términos de la es-critura número setecientos cincuenta y seis (756), otorgada en Cayey, Puerto Rico, el día veintiocho (28) de diciembre de mil novecientos setenta (1970), ante el Notario Público, María I. Berrios Izquierdo. Consta inscrita al Folio veinte (20), vuelto del Tomo cien, de Aibonito, finca número cuatro mil trescientos noventa, Inscripción primera.”
Por el contrario, la cl[áu]sula según surge de la escritura que el querellado incorporó a su protocolo es la siguiente:
“TITULO, INSCRIPCION Y CARGAS
—Segundo: Adquirieron por herencia de su difunta sobrina María L. González, también conocida como María Luisa Ramos, según consta de la Resolución sobre Declaratoria De Herederos, en el caso GS-91-218 del catorce de octubre de mil novecientos noventa y dos, del Tribunal Superior, Sala de Guayama. Consta inscrita al Folio veinte (20), Vuelto del Tomo cien de Aibonito, finca número mil tre[sc]ientos noventa. Inscripción primera.”
9. Se trata de diferencias significativas en cuanto a la titula-ridad y modo de adquisición de quienes advino (sic) la propie-dad a las vendedoras en la mencionada escritura número vein-tinueve (29).
10. Tanto la querella como el propio que [re] liado han alegado que hubo falsificación en la referida escritura, específicamente en relación a las dos versiones distintas en el instrumento notarial. A nuestro juicio [,] la evidencia para probar en un sen-tido u otro dicho fraude tendría que ser de carácter pericial, por envolver cuestiones de gran rigor científico, sobre la naturaleza de las huellas que aparecen en ambas versiones, las iniciales de los otorgantes y similitudes entre ellas, además del sello del notario estampado y la rúbrica. No hubo evidencia pericial de clase alguna, por lo que s [ó]lo podrían formularse conjeturas sobre los elementos de prueba en las referidas versiones de la escritura número veintinueve [29], sin confiabilidad para el *276mejor resultado del caso. Esta situación que señalamos ad-quiere mayor relevancia ante la admisión del propio querellado en su testimonio de que originalmente la escritura en su proto-colo no tenía las iniciales del testigo instrumental José Miguel Velázquez Meléndez en la página dos y que las mismas fueron puestas con posterioridad al otorgamiento, cuando se estaba en la etapa de la encuadernación del protocolo, hecho que tuvo que ocurrir por lo menos cinco meses después del otorgamiento del 3 de agosto de 1993.
11. Tampoco hemos tenido el beneficio de alguna explicación razonable del querellado sobre la existencia de estas dos versio-nes de la escritura número veintinueve (29) otorgada [ante] él, aparte de su afirmación general sin detalles específicos de que fue fraudulenta la segunda versión.(Énfasis suplido.)
El Procurador General le solicitó al Comisionado Especial que enmendara su informe y que formulara determi-naciones de hecho adicionales. El 22 de diciembre de 1999, el Comisionado Especial rindió un informe suplementario a fin de resolver la solicitud de determinaciones de hecho adicionales presentada por el Procurador General. Me-diante éste, el Comisionado señaló lo siguiente:
Estamos de acuerdo en concluir que los [compradores] testi-ficaron sobre su comparecencia ante el notario Ortiz Gutiérrez; que firmaron una sola versión de la aludida escritura; que dicha versión fue la que entregaron al abogado que les llevó el caso civil y que el notario querellado no los llamó a su oficina para que firmaran una versión distinta de la escritura que fir-maron [e]l día del negocio jurídico con la parte vendedora.
Sin embargo, el Comisionado Especial reiteró que “[precisamente nuestra determinación anterior en el In-forme original, en el sentido de que debió utilizarse un pe-rito calígrafo obedeció a que se trata en este caso de signos, huellas digitales y ra[s]gos en la escritura de mayor o me-nor fuerza, [por] lo cual una persona versada y con los ins-trumentos apropiados debió auxiliar al juzgador”.
Posteriormente, el querellado presentó sendas mociones en oposición a las determinaciones de hecho adicionales, las cuales fueron declaradas sin lugar por el Comisionado *277Especial debido a que fueron presentadas fuera del tér-mino reglamentario.
Terminados todos los trámites pertinentes ante el Comi-sionado Especial, y a la luz de su informe y determinacio-nes de hecho, nos corresponde resolver la procedencia de la querella que aquí nos ocupa.
I — I
Es norma reiterada en nuestra jurisdicción el deber que tiene el notario de conocer los antecedentes regístrales de una propiedad antes de proceder a autorizar una escritura sobre ella. In re Jiménez Bracket, 148 D.P.R. 287 (1999); In re López Maldonado, 130 D.P.R. 863 (1992); In re Ramos Meléndez y Cabiya Ortiz, 120 D.P.R. 796 (1988); Chévere v. Cátala, 115 D.P.R. 432 (1984); Goenaga v. O’Neill de Milán, 85 D.P.R. 170 (1962). Así también, he-mos afirmado que el notario:
Como principal custodio de la fe pública, base esencial del sis-tema del notariado, tiene el ineludible deber de ilustrar a los otorgantes para lograr que éstos concurran al acto notarial en un estado de conciencia informada. Es decir, tiene que cercio-rarse de hacerl[e] a las partes todas aquellas explicaciones, aclaraciones y advertencias necesarias para lograr el consenti-miento informado de los otorgantes. (Citas omitidas.) In re Jiménez Brackel, supra, pág. 295.
Así, pues, en ausencia de un estudio del estado registral de la propiedad sobre la cual se otorga la escritura, el notario no podrá ejercer cabalmente su deber de información a los otorgantes “y habrá traicionado la fe de la que es principal guardador”. In re Meléndez Pérez, 104 D.P.R. 770, 776-777 (1976).
De igual forma, este Tribunal ha determinado que la omisión de tomar las iniciales de los testigos en una escritura es una deficiencia grave que puede causar la anulación del instrumento y que implica, a su vez, una viola-*278ción a la fe pública notarial. In re González Maldonado, 152 D.P.R. 871 (2000).
No hay controversia en cuanto al hecho de que el Ledo. Roberto Ortiz Gutiérrez no realizó un estudio de los ante-cedentes regístrales de la propiedad antes de proceder a autorizar la escritura en cuestión. El querellado hizo cons-tar en la escritura que las vendedoras “son dueñas en pleno dominio de la propiedad”, lo cual resultó ser falso. No hay duda de que el licenciado Ortiz Gutiérrez violó la fe pública notarial al dar fe de un hecho falso e incumplir con su deber de informar adecuadamente a los otorgantes. Además, el querellado admitió el hecho de que las iniciales del testigo instrumental no se encontraban originalmente en la escritura y que fueron puestas posteriormente du-rante el proceso de encuadernación. Su violación a la fe notarial fue crasa y dio lugar a la presentación de una acción de nulidad de escritura y daños y perjuicios por parte de los compradores-querellantes, y la correspon-diente venta en pública subasta de la propiedad.
Tales actuaciones, en conjunto, son suficientes para dis-ciplinar a Ortiz Gutiérrez por razón de su incumplimiento con los referidos deberes notariales. No obstante, en el pre-sente caso existe otra situación aún más grave y peligrosa que amerita nuestra consideración.
1 — 1 1 — i
Es un hecho no controvertido que existen dos (2) versio-nes diferentes de la escritura de compraventa que nos con-cierne aquí. Una de las versiones se encontraba en el Pro-tocolo del licenciado Ortiz Gutiérrez. La otra versión, copia certificada de la primera, estaba en poder de los compradores-querellantes. Según mencionamos previa-mente, de las determinaciones de hecho del Comisionado Especial surge que la copia certificada que tenían los com-pradores-querellantes les fue entregada por el propio *279querellado. Esta apreciación que hizo el Comisionado Especial sobre la base de la credibilidad de los distintos tes-timonios que tuvo ante sí, se apoya, además, en el hecho de que en nada se beneficiaban los compradores-querellantes con el cambio en las versiones porque bajo ninguna de ellas era inscribible su título en el Registro de la Propiedad.
Según lo determinó el Comisionado Especial en su in-forme, el querellado se desentendió de este asunto. No rea-lizó gestión alguna para corregir el referido conflicto en las versiones de la escritura en cuestión, ni para aclarar el asunto.
Más aún, el licenciado Ortiz Gutiérrez tampoco ha ofre-cido una explicación creída por el Comisionado Especial que aclare cómo es posible una cosa tan inaudita como que una copia certificada de una escritura provista por el nota-rio y el original que se encontraba en su Protocolo sean diferentes; tampoco lo entendemos nosotros. Lamentable-mente, el Procurador General, aunque solicitó al Comisio-nado Especial que determinara la comisión de fraude por parte del querellado, no propició un procedimiento ade-cuado para ello, al no producir el testimonio de un perito calígrafo sobre el particular. Por su parte, el Comisionado Especial, aunque pudo nombrar tal perito, tampoco lo hizo. Por tal razón, estamos imposibilitados de determinar aquí si hubo fraude por parte del querellado que conllevaría su separación definitiva del ejercicio de la profesión. Ello, por ser la conducta constitutiva de fraude una de las más graves que puede cometer un notario. Además, actualmente no contamos con el beneficio del testimonio de varios de los otorgantes por razón de su muerte, lo cual hace nuestra tarea aún más difícil.
No obstante lo anterior, podemos decir que hay cambios importantes en las dos (2) versiones de la escritura que el notario no ha podido explicar ni justificar, y que éste tam-poco trató de corregir, todo lo cual, cuando menos, refleja una falta de la debida diligencia ante una grave irregula-*280ridad e intima una falta de control adecuado de la obra notarial del querellado imputable a éste.
HH HH HH
A la luz de las actuaciones impropias del licenciado Ortiz Gutiérrez examinadas en esta opinión, llegamos a la conclusión de que está imposibilitado para ejercer la profe-sión de notario.
Por los fundamentos antes expuestos, se dictará senten-cia para suspender indefinidamente al Ledo. Roberto Ortiz Gutiérrez del ejercicio de la notaría en Puerto Rico. Ade-más, se remitirá al Secretario de Justicia el asunto de la posible comisión de fraude que el Procurador General le imputó al querellado con respecto a las dos (2) versiones de la escritura de compraventa para que éste determine lo que sea procedente.

Se dictará sentencia de conformidad.